         Case 2:20-cv-02347-JDW Document 11 Filed 07/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TIMOTHY HALLBERG,                                Case No. 2:20-cv-2347-JDW

               Petitioner,

         v.

 ATTORNEY GENERAL OF
 PENNSYLVANIA, et al.

               Respondents.


                                          ORDER

       AND NOW, this 23rd day of July, 2020, upon review of Petitioner’s Emergency Petition

for Writ of Habeas Corpus (ECF No. 2), for the reasons stated in the accompanying Memorandum,

it is ORDERED that Petitioner’s Petition is DENIED WITHOUT PREJUDICE.

                                          BY THE COURT:


                                          /s/ Joshua D. Wolson
                                          HON. JOSHUA D. WOLSON
                                          UNITED STATES DISTRICT JUDGE
